Citation Nr: 1805813	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  09-46 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right wrist carpal tunnel syndrome as secondary to the service-connected residuals of a fractured right ulnar styloid.

2.  Entitlement to a compensable rating for the bilateral hearing loss.

3.  Entitlement to a rating in excess of 20 percent for chronic lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1982 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, November 2013, and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO).  The Cleveland, Ohio, RO currently has jurisdiction of the Veteran's claims file.  In August 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Carpal Tunnel Syndrome

The Veteran seeks service connection for right wrist carpal tunnel syndrome, which he contends is caused or aggravated by his service-connected residuals of a fractured right ulnar styloid.

First, he reports that symptoms of carpal tunnel syndrome began and have continued since he underwent surgery for his service-connected right wrist disability in August 2006.  See Substantive appeal (May 2017).  Based on the onset of the symptoms, he contends that his current carpal tunnel syndrome is proximately due to his service-connected right wrist disability.  Significantly, in December 2014, a VA examiner opined that the Veteran's carpal tunnel syndrome is most likely due to several factors, to include the August 2006 surgery.

Second, the Veteran contends that his service-connected residuals of a fractured right ulnar styloid impaired some of his fingers, causing other fingers to overcompensate, thereby causing and/or aggravating carpal tunnel syndrome.  See Board hearing (August 2017).  While VA examiners have opined that the Veteran's carpal tunnel syndrome and service-connected residuals of a fractured right ulnar styloid affect different nerves, the median and ulnar nerves respectively, they do not address the Veteran's theory of overcompensation.  Additionally, while examiners have addressed whether the Veteran's service-connected residuals of a fractured right ulnar styloid caused his carpal tunnel syndrome, they have not addressed whether the Veteran's service-connected residuals of a fractured right ulnar styloid aggravated his carpal tunnel syndrome.  Under these circumstances, the Board finds that further medical development is needed to clarify the etiology of the Veteran's carpal tunnel syndrome.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120 (2007) (finding that examiners must consider all raised theories of entitlement).

Hearing Loss

The Veteran seeks a compensable rating for the bilateral hearing loss.  In August 2017, the Veteran testified that his hearing loss had worsened since his last VA examination in March 2013.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2017).

Chronic Lumbosacral Strain

The Veteran seeks a rating in excess of 20 percent for chronic lumbosacral strain as well as a separate rating for radiculopathy of the right lower extremity.

The February 2017 VA examination shows lumbar strain, degenerative disc disease, and disc herniation with radiculopathy right lower extremity.

VA examiners have related the Veteran's radiculopathy to his nonservice-connected disc degeneration and herniation.  See VA medical opinions (February 2017; March 2017).  However, VA examiners have not addressed whether the Veteran's radiculopathy is proximately due to service-connected disabilities other than his lumbosacral strain.  In this regard, the Veteran argues his service-connected disabilities of the knees, hip, foot, and ankle have caused disc degeneration and herniation, which causes his radiculopathy.  See BVA hearing (August 2017).

Additionally, the most recent February 2017 VA examination contemplated range of motion lost due to pain and during flares, but failed to record joint testing for pain on passive motion, in weight-bearing, and nonweight-bearing.  Accordingly, reexamination is needed.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, to include all electronic files, to an appropriate medical professional.  Based on a review of the claims file, the examiner is to address each of the following questions in terms of whether it is at least as likely as not:

a.  Did the Veteran's service-connected residuals of a fractured right ulnar styloid cause his current carpal tunnel syndrome?

b.  Did the Veteran's service-connected residuals of a fractured right ulnar styloid aggravate his current carpal tunnel syndrome?

In answering these questions, the examiner is to address each of the following:

(i)  Is the Veteran's carpal tunnel syndrome related to his August 2006 right wrist surgery?  Specifically address, (a) the December 2014 VA examiner's opinion that the Veteran's carpal tunnel syndrome is most likely due to remote surgical resection of ulnar neck for treatment of distal radioulnar joint arthrosis and (b) the Veteran's report that the symptoms that were diagnosed as carpal tunnel syndrome began immediately after and have continued since his 2006 surgery for the service-connected right wrist disability.

(ii)  The theory that service-connected residuals of the fractured right ulnar styloid impaired some of the Veteran's fingers, causing his other fingers to overcompensate, thereby triggering carpal tunnel syndrome.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected hearing loss, to include a full description of its functional effects.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected lumbar spine disability.

In examining the lumbar spine, the examiner is to document any limitation of motion (in degrees), to include providing the point at which painful motion begins.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station, and incoordination present.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including:  frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment she experiences during a flare-up of symptoms and/or after repeated use over time.

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

